Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 3-5 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/19.  Applicant's election with traverse of the Restriction requirement in the reply filed on 12/16/19 was acknowledged.  In accordance with the arguments posited in the reply filed on 4/3/20 the restriction requirement was made final.   Claims 3-5 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20130025135 Gejervall in view of USPGPUB 20120165152, Tokunaga. 
Regarding Claim 1, Gejervall discloses a hedge trimmer (fig , 1, abstract), comprising: a) a drive motor (3) disposed in a casing (casing within the housing in which motor is housed); and defining an axis of rotation, b) a gear mechanism disposed in the casing (gears shown within housing in fig 1) and 
Gejervall lacks the device adapted to use one gear setting below a predetermined threshold of a torque received from the at least one cutter bar in response to indefinite continued engagement of a trigger, and the other setting at or above the predetermined threshold of the torque received from the at least one cutter bar in response to indefinite continued engagement of the trigger. 
Tokunaga discloses a cutting electric power tool, which is analogous to the motor driven handheld cutting tool of Gejervall, and discloses that in such a handheld motor driven cutting tool it is known to include the device adapted to use one gear setting below a predetermined threshold of a torque received from the at least one cutter bar in response to indefinite continued engagement of a trigger (par 0032, where it is disclosed that a transmission roller can be displaced, thus changing the tool drive to be driven from one speed and torque setting to another, by the use of a configuration which senses the load torque of the tool tip; and par 0085, where the structure is described which allows for at or above the predetermined threshold of the torque received from the at least one cutter bar in response to indefinite continued engagement of the trigger (par 0032-0033, 0085, 0105) in order to change to output torque automatically while the tool to cuts a workpiece without interrupting the cutting (par 001-0004).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gejervall by including making the apparatus adapted to use one gear setting below a predetermined threshold of a torque received from the at least one cutter bar in response to indefinite continued engagement of a trigger, and the other setting at or above the predetermined threshold of the torque received from the at least one cutter bar in response to indefinite continued engagement of the trigger in order to change to output torque automatically while the tool to cuts a workpiece without interrupting the cutting, as taught by Tokunaga.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gejervall in view of Tokunaga and USPN 3564938, Hause. 
Regarding Claims 6-13, Gejervall as modified by Tokunaga discloses all the limitations of Claim 1 as discussed above. 
Modified Gejervall lacks (per Claim 6) the second gear setting comprises the planetary gear module, which at its input is connected to the drive motor and at its output is connected to the output shaft via an one-directional clutch; the first gear setting comprising a friction clutch connected between the drive motor and the output shaft; wherein (per Claim 7),  the friction clutch or the planetary gear module is connected to the drive motor via a gear shaft; the gear shaft having a first portion and a second portion along an axial direction of the gear shaft, with a number of teeth on the first portion different from that on the second portion, wherein (per Claim 8), the number of teeth on the first per Claim 9), the friction clutch is friction disc set; wherein (per Claim 10), the friction disc set comprises two friction discs arranged concentrically; between the friction discs a clamp gear configured of which two end faces contacting the two friction discs respectively; the clamp gear engaging the drive motor; the friction discs rotatably connected to a friction hub which is adapted to drive the output shaft; and wherein when a frictional force between the clamp gear and the friction discs is larger than a threshold, the clamping gear rotatably engaging the friction discs to transmit driving force to the output shaft; when the frictional force frictional force between the clamp gear and the friction discs is smaller than a threshold, the clamping gear rotating relative to the friction discs such that no driving force is transmitted from the clamp gear to the friction discs; wherein (per Claim 11), the two friction discs and the clamp disc are kept in contact in a sandwiched way by a spring; wherein (per Claim 12), the one-directional clutch is a one-directional bearing; wherein (per Claim 13), the one-directional clutch is configured such that when an output speed of the planetary gear module is smaller than the rotating speed of the output shaft, the output shaft adapted to freewheel with respect to the planetary gear module; when an output speed of the planetary gear module is larger than the rotating speed of the output shaft, the planetary gear module transmitting a driving force to the output shaft. 
Hause discloses a transmission and control system comprising a) a drive motor (not shown, col. 7, lines 15-20) disposed in a casing (casing within the housing in which motor is housed); b) a gear mechanism disposed in the casing (gears shown within housing in fig 1) and connected to the drive motor (col. 7, lines 15-20); the gear mechanisms driven to drive a turbine at various speeds/torque ratios (col. 6, 15-40) wherein, the gear mechanism comprises at least a first gear setting and a second gear setting producing two different gear-ratios (col. 6, 15-40), such that the turbine is adapted to be driven at a first speed and torque using the first gear setting, and a second speed and torque different per Claim 6) the second gear setting comprises the planetary gear module (col. 2, 50-60), which at its input is connected to the drive motor (col. 7, lines 15-20) and at its output is connected to an output shaft (14) via an one-directional clutch (col. 8, 25-30); the first gear setting comprising a friction clutch (col. 8, 40-50) connected between the drive motor and the output shaft (since the clutch is within the housing of fig 4 between the input shaft, which is driven by the motor and output shaft 14); wherein (per Claim 7),  the planetary gear module is connected to the drive motor via a gear shaft (fig 4); the gear shaft having a first portion and a second portion along an axial direction of the gear shaft, with a number of teeth on the first portion different from that on the second portion (col. 7, 60-75), wherein (per Claim 8), the number of teeth on the first portion of the gear shaft is larger than that on the second portion (col. 7, 64); the first portion engaging a motor shaft of the drive motor (input shaft 13, which is driven by the motor); the second portion engaging the planetary gear module (col. 2, 50-60, fig 4), wherein (per Claim 9), the friction clutch is friction disc set (col. 8, 40-60); wherein (per Claim 10), the friction disc set comprises two friction discs arranged concentrically (fig 4, friction plates 436, col. 8, 40-65); between the friction discs a clamp gear configured of which two end faces contacting the two friction discs respectively (fig 4, sun gear 117 gripped by the friction discs 435, col. 8, 50-65); the clamp gear engaging the drive motor (via its operational connection thereto); the friction discs rotatably connected to a friction hub which is adapted to drive the output shaft (fig 4, col. 8, 40-60); and wherein when a frictional force between the clamp gear and the friction discs is larger than a threshold, the clamping gear rotatably engaging the friction discs to transmit driving force to the output shaft (col. 8, 40-60, and col. 9, 35-65); when the frictional force frictional force between the clamp gear and the friction discs is smaller than a threshold, the clamping gear rotating relative to the friction discs such that no driving force is transmitted from the clamp gear to the friction discs (col. 8, 40-60); wherein (per Claim 11), the two friction discs and the per Claim 12), the one-directional clutch is a one-directional bearing (col. 8, 25-30); 
The Hause tool which is directed toward a clutch system for a vehicle transmission is reasonably pertinent to the problem being solved by the claimed invention in that it discloses an improvement for automatically switching torque/speed settings in a motor/clutch assembly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gejervall’s trimmer device by including an automatic transmission as taught by  Hause in order to supply an automatic shifting of the driven tool of Gejervall from a high speed low torque setting (when small branches are cut by the trimmer blades) to a low speed high torque setting (when larger branches are cut, which require greater torque) in a compact, economical and efficient manner, that does not require any action by the user, as taught by Hause.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gejervall in view of Tokunaga and USPGPUB 20150151447, Petersson. 
Regarding Claim 14, Gejervall discloses all the limitations of Claim 1 as discussed above. 
Gejervall fails to teach the drive motor is a brushless motor and the hedge trimmer further comprising a motor controller connected to the drive motor; wherein the motor controller is configured with a built-in motor overload protection.
Petersson discloses an electric Cutting system, in the form of a chainsaw, which is analogous to the motor driven handheld cutting tool of Gejervall, and discloses that in such a handheld motor driven cutting tool it is known to include a brushless motor (par 0004) to drive the tool thereof, connected to the drive motor, and the motor controller thereof including a built-in motor overload protector in the form of slack provided on the driving assembly thereof and controlled by the controller thereof, par 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gejervall by including a brushless motor to drive the blades thereof and to include a controller having an overload protection assembly in order to drive the motor in a quiet manner, while also preventing the jamming of the blades of the tool, as taught by Petersson.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gejervall in view of Tokunaga and USPGPUB 20130180118, Shimizu and USPGPUB 20170366117, Cox. 
Regarding Claim 15, Gejervall discloses all the limitations of Claim 1 as discussed above. 
Gejervall lacks the drive motor is a brushed motor; 
Shimizu discloses a chainsaw, which is from the same field of endeavor as the motor-driven, handheld cutting tool of Gejervall, and discloses that in such a handheld, motor-driven cutting tool it is known to include a brushed DC motor (par 0034) to drive the tool thereof in order to drive the machine in an efficient manner by reducing power to the clutch, par 0034.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gejervall by including a brushed motor to drive the blades thereof and to include a controller having an overload protection assembly in order to drive the motor in an efficient manner, as taught by Shimizu.
Gejervall also lacks the hedge trimmer further comprising a battery pack in which a controller inside the battery pack is provided, so that the controller cuts off the battery power supply to the hedge trimmer if the drawn current from the battery goes over a predetermined limit.
Cox discloses a handheld cutting motor driven power tool in the form of a drill, which is analogous to the motor driven handheld cutting tool of Applicant’s invention, and discloses that in such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gejervall by including a battery pack in which a controller inside the battery pack is provided, so that the controller cuts off the battery power supply to the hedge trimmer if the drawn current from the battery goes over a predetermined limit in order to automatically stop providing power to the tool in the case of a condition which may harm the tool, as taught by Cox.


Claims 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gejervall in view of Hause and Tokunaga. 
Regarding Claim 16, Gejervall discloses all the limitations of Claim 16 which Claim 16 has in common with Claim 1, as discussed above. 
Modified Gejervall lacks the second gear setting comprising the planetary gear module, which at its input is connected to the drive motor and at its output is connected to the output shaft via an one-directional clutch; the first gear setting comprising a friction clutch connected between the drive motor and the output shaft, wherein the planetary gear module is connected to the drive motor via a gear shaft; the gear shaft having a first portion and a second portion along an axial direction of the gear shaft, with a number of teeth on the first portion different from that on the second portion, the first portion engaging a motor shaft of the drive motor; the second portion engaging the friction clutch or the planetary gear module.

The Hause tool which is directed toward a clutch system for a vehicle transmission is reasonably pertinent to the problem being solved by the claimed invention in that it discloses an improvement for automatically switching torque/speed settings in a motor/clutch assembly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gejervall’s trimmer device by including an automatic transmission as taught by Hause comprising a planetary gear module, which at its input is connected to the drive motor and at its output is wherein the planetary gear module is connected to the drive motor via a gear shaft; the gear shaft having a first portion and a second portion along an axial direction of the gear shaft, with a number of teeth on the first portion different from that on the second portion, the first portion engaging a motor shaft of the drive motor; the second portion engaging the friction clutch or the planetary gear module, in order to automatically shift to an appropriate gear ratio when so required, as taught by Hause.
Modified Gejervall also lacks the device adapted to use one gear setting below a predetermined threshold of a torque received from the at least one cutter bar in response to indefinite continued engagement of a trigger, and the other setting at or above the predetermined threshold of the torque received from the at least one cutter bar in response to indefinite continued engagement of the trigger. 
Tokunaga discloses a cutting electric power tool, which is analogous to the motor driven handheld cutting tool of Gejervall, and discloses that in such a handheld motor driven cutting tool it is known to include the device adapted to use one gear setting below a predetermined threshold of a torque received from the at least one cutter bar in response to indefinite continued engagement of a trigger (par 0032, where it is disclosed that a transmission roller can be displaced, thus changing the tool drive to be driven from one speed and torque setting to another, by the use of a configuration which senses the load torque of the tool tip; and par 0085, where the structure is described which allows for the shifting of one torque to a different setting when a specific load is sensed by the tool head, and par 0105 which discloses that this change occurs during a continued pressing of [i.e. in response to] an actuator being held), and the other setting at or above the predetermined threshold of the torque received from the at least one cutter bar in response to indefinite continued engagement of the trigger (par 0032-0033, 0085, 0105) in order to change to output torque automatically while the tool to cuts a workpiece without interrupting the cutting (par 001-0004).  
below a predetermined threshold of a torque received from the at least one cutter bar in response to indefinite continued engagement of a trigger, and the other setting at or above the predetermined threshold of the torque received from the at least one cutter bar in response to indefinite continued engagement of the trigger in order to change to output torque automatically while the tool to cuts a workpiece without interrupting the cutting, as taught by Tokunaga.
Regarding Claims 19-21, the Gejervall apparatus as modified by Hause and Tokunaga discloses all the limitations of Claim 16 as discussed above. 
Modified Gejervall lacks per Claim 19, the friction clutch is friction disc set, where per Claim 20, the friction disc set comprises two friction discs arranged concentrically; between the friction discs a clamp gear configured of which two end faces contacting the two friction discs respectively; the clamp gear engaging the drive motor; the friction discs rotatably connected to a friction hub which is adapted to drive the output shaft; and wherein when a frictional force between the clamp gear and the friction discs is larger than a threshold, the clamping gear rotatably engaging the friction discs to transmit driving force to the output shaft; when the frictional force frictional force between the clamp gear and the friction discs is smaller than a threshold, the clamping gear rotating relative to the friction discs such that no driving force is transmitted from the clamp gear to the friction discs, and where per Claim 21, the one-directional clutch is configured such that when an output speed of the planetary gear module is smaller than the rotating speed of the output shaft, the output shaft adapted to freewheel with respect to the planetary gear module; when an output speed of the planetary gear module is larger than the rotating speed of the output shaft, the planetary gear module transmitting a drive force to the output shaft.
per Claim 19), the friction clutch is friction disc set (col. 8, 40-60); wherein (per Claim 20), the friction disc set comprises two friction discs arranged concentrically (fig 4, friction plates 436, col. 8, 40-65); between the friction discs a clamp gear configured of which two end faces contacting the two friction discs respectively (fig 4, sun gear 117 gripped by the friction discs 435, col. 8, 50-65); the clamp gear engaging the drive motor (via its operational connection thereto); the friction discs rotatably connected to a friction hub which is adapted to drive the output shaft (fig 4, col. 8, 40-60); and wherein when a frictional force between the clamp gear and the friction discs is larger than a threshold, the clamping gear rotatably engaging the friction discs to transmit driving force to the output shaft (col. 8, 40-60, and col. 9, 35-65); when the frictional force frictional force between the clamp gear and the friction discs is smaller than a threshold, the clamping gear rotating relative to the friction discs such that no driving force is transmitted from the clamp gear to the friction discs (col. 8, 40-60); wherein (per Claim 21), the one-directional clutch is configured such that when an output speed of the planetary gear module is smaller than the rotating speed of the output shaft, the output shaft adapted to freewheel with respect to the planetary gear module (col. 9, 40-50); when an output speed of the planetary gear module is larger than the rotating speed of the output shaft, the planetary gear module transmitting a driving force to the output shaft (Col. 6, 30-60), in order to supply a shifting of a driven tool from a high speed low torque setting to a low speed high torque setting in an automated, efficient manner, col. 1, 60-67, and col. 6, 15-32.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gejervall’s trimmer device by including an automatic transmission as taught by Hause comprising a planetary gear module, which at its input is connected to the drive motor and at its output is connected to the output shaft via an one-directional clutch; the first gear setting comprising a friction clutch connected between the drive motor and the output shaft, wherein (per Claim 19), the friction clutch is friction disc set; wherein (per Claim 20), the friction disc set comprises two friction discs arranged concentrically; between the friction discs a clamp gear configured of which two end faces contacting the two friction discs respectively; the clamp gear engaging the drive motor ; the friction discs rotatably connected to a friction hub which is adapted to drive the output shaft; and wherein when a frictional force between the clamp gear and the friction discs is larger than a threshold, the clamping gear rotatably engaging the friction discs to transmit driving force to the output shaft ; when the frictional force frictional force between the clamp gear and the friction discs is smaller than a threshold, the clamping gear rotating relative to the friction discs such that no driving force is transmitted from the clamp gear to the friction discs; wherein (per Claim 21), the one-directional clutch is configured such that when an output speed of the planetary gear module is smaller than the rotating speed of the output shaft, the output shaft adapted to freewheel with respect to the planetary gear module; when an output speed of the planetary gear module is larger than the rotating speed of the output shaft, the planetary gear module transmitting a driving force to the output shaft, in order to supply a shifting of a driven tool from a high speed low torque setting to a low speed high torque setting in an automated, efficient manner, as taught by Hause.


Response to Arguments
Applicant’s arguments, see remarks, filed 3/1/21, with respect to the rejection(s) of claim(s) 1, 3-16 and 19-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tokunaga.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs/USPGPUBs 20170245857, 5038473 20090098971, 20170246732, 20140262390, 20110303432, and 20110303432 disclose variable speed/torque systems which are reactive to load forces detected by tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        04/14/2021